DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Preliminary Amendment filed on July 2, 2020, has been received and entered.





Claim Disposition

3.	Claims 7-9 have been added. Claims 1-9 are pending and are under examination. 

Information Disclosure Statement

4.	The Information Disclosure Statements filed on July 2, 2020 and March 10, 2021, have been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.




Drawings
5.	The Drawings filed on July 2, 2020, are accepted by the examiner.




Abstract

6.	The Abstract is objected to for the following informalities:
It is suggested that the Abstract is amended as follows,
“Provided are [[a novel promoter]] promoters and a method of producing L-amino acid using the same”.
Appropriate correction is required.

Specification Objection

7.	The specification is objected to for the following informalities:
The specification is also objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01. See page 5, for example.  It is suggested that http:// is deleted.
Appropriate correction is required.
 



Claim Objections

8. 	Claims 1-9 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to recite “An isolated polynucleotide… comprising the nucleotide sequence of SEQ ID NO: 1”.
For clarity it is suggested that claims 2-9 are amended to delete “according to” and instead recite, “of” (i.e, “The vector of claim 2…”.)
Appropriate correction is required.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.


9.	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 1-2 are drawn to a protein, which reads on a product of nature.  The claims should be amended to indicate the hand of the inventor, for example the insertion of “isolated” or "purified" in connection with the protein to identify a product not found in nature (see MPEP 2105).





10.	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-5  is/are directed to, “a polynucleotide, wherein the polynucleotide is described as having promoter activity and set forth in SEQ ID NO: 1”. The claim(s) does/do not include additional elements that are sufficient to amount to ‘significantly more’ than the judicial exception because the 
The rationale for this determination is provided below:
The polynucleotide claimed has activity and a structure, however, there is no demonstration of any alterations to make it markedly different from what is found in nature. In addition, the claimed invention is directed to a vector that comprises the unaltered polynucleotide and a host cell that is found in nature.  These features are routine and conventional since vectors have be native and the host cells are naturally occurring.
The fact pattern in the application is that the claims are directed to a product that initially appears non-naturally occurring, however is a natural product. The scope of the claims is not limited a non-naturally occurring product. Thus no meaningful limits are imposed by the claim limitations to set it apart from a natural product. The judicial exception is recited with general instructions to apply or use the judicial exception, such as encoding a protein. The limitations recited in claims 1-5 do not change the structure of the polynucleotide, it may influence the potential of the product, however, there are no indicia in the claims or specification that there is a marked difference in the product’s structure.  
An analysis of the claimed invention as a whole indicates that the claims are directed to a product that on its face does not even satisfy the hand of man and is not markedly different in structure from the naturally occurring counterpart products. The 
 Thus, it is noted that the instant specification discloses that applicant has a novel promoter, however, there is no indication in the claims as to how the claimed subject matter markedly differs from a wild-type (see Funk Brothers Seed Co., V. Kalo Inoculant Co., 333 U.S. 127, 1948 and Association for Molecular Pathology v. Myriad Genetics, Inc. 569 U.S., 133 S.Ct.2107, 2116, 106 USPQ 2d. 1972). 



Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



11.	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a
joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “a polynucleotide…comprising a polynucleotide sequence of SEQ ID NO: 1” which reads on fragments, variants, derivatives, analogs etc., thereof. The claimed invention is also directed to any gene encoding any target protein and any host cell. The claimed invention also broadly encompasses any species of the large genus of Corynebacterium and Escherichia.  The claimed invention is directed to a method of producing any target substance from the large genus of host cells. The claimed limitations are not commensurate in scope with the disclosure in the instant specification.
 The specification at paragraph [0003] disclosed that:
“Among a variety of methods of regulating the metabolisms, gene expression systems with high efficiency have been mainly studied to induce over-expression of target genes. For example, since promoters are well known as the most important factor involved in gene expression, extensive research using several promotors (Ptac, Ptrc, and Plac) E. coli has been conducted. In addition, the applicant of the present disclosure found a cj1 promoter derived from Corynebacterium ammoniagenes exhibiting a strong activity of 296% of the activity of a tac promotor of E. coli through a previous study (Korean Patent Laid-Open Publication No. 10-2006-0068505)”. 
Therefore, the specification provides specific organisms with a specific promoter, thus the claims are not commensurate in scope with the disclosure.
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus.
A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a
representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The 'written description' requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the 
she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed' (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of organism and other products not adequately described herein; and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993). Thus for all these reasons the claimed invention is not adequately described.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Kim et al. (US Patent No. 9562246, August 31, 2016).
The claimed invention with the recitation of, “….comprising a polynucleotide sequence of SEQ ID NO:1…”, reads on fragments, thus based on this interpretation the Kim et al. reference is being applied.
Kim et al. teach a CJ1 promoter (see paragraphs 23, 37, 39 and 76, for example) and said structure is set forth in SEQ ID NO: 16 which is 99.7% identical to the instant SEQ ID NO: 1. Kim et al. teach a vector (see FIGs 3-4, paragraphs 16, 21 and 24) and host cell (see paragraph 23). Kim et al. teach an expression product such as a target protein (see paragraphs 22 and 23) and a method of making the same (see paragraphs 6 and 34).
Therefore, the limitations of the claims are met by the reference.


Conclusion


13.	No claims are presently allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652